250 So. 2d 852 (1971)
FLORIDA BOARD OF BAR EXAMINERS, Petitioner,
v.
Stanley LERNER, Respondent.
No. 41267.
Supreme Court of Florida.
July 21, 1971.
John Germany, Tampa, for petitioner.
Stanley Lerner, in pro. per.
*853 PER CURIAM:
Pursuant to Rule III, Section 22, of the Rules Relating to Admission to The Florida Bar, the Florida Board of Bar Examiners has made an investigation and submitted its findings and recommendations to this Court for final action.
The findings of the Florida Board of Bar Examiners include the following:
"1. That under Item 101(d) in his application filed with the Board, the accuracy of which was sworn to by respondent on February 24, 1970, he falsely gave the negative answer `no' to the following question:
`Have any charges or complaints, formal or informal, ever been made or filed or proceedings instituted against you?'
well knowing said answer to be false in that a charge or complaint was made against him by one Wanda Horton which was sworn to on July 30, 1968, and submitted to the Judicial Inquiry on Professional Conduct of attorneys in the Second Judicial Department, Supreme Court, Kings County, New York, and which resulted in respondent's ultimate disbarment from the practice of law effective March 1, 1971, by the Appellate Division of the Supreme Court of the State of New York, Second Judicial Department.
"2. That under Item 101(e) in respondent's application filed with the Board, the accuracy of which was sworn to by him on February 24, 1970, he falsely gave the negative answer `no' to the following question:
`Have you ever appeared, formally or informally, before a grievance or other similar committee of any bar association or other law group?'
well knowing said answer to be false in that he appeared, formally or informally, before the Brooklyn, New York Bar Association, Committee on Grievances on or about March 19, 1969, to respond to a complaint made by one Wanda Horton."
It is the conclusion of this Court that the evidence before the Florida Board of Bar Examiners, as set forth in the foregoing findings, establishes that the respondent did gain admission to The Florida Bar Examination upon an application which was falsified, and accordingly the recommendation of the Board that the license heretofore issued to Stanley Lerner be revoked by this Court pursuant to Rule III, Section 22, of the Rule Relating to Admission to The Florida Bar, should be and the same is hereby approved and adopted as the decision of this Court.
It is so ordered.
ROBERTS, C.J., and ERVIN, CARLTON, ADKINS and DEKLE, JJ., concur.